—Order, Supreme Court, New York County (Edward Lehner, J.), entered May 31, 2002, which denied plaintiffs’ motion to vacate an order dismissing the action, unanimously affirmed, without costs.
*189The action was properly dismissed upon plaintiffs’ failure to attend a pre-note of issue conference (22 NYCRR 202.27), and plaintiffs’ motion to vacate the dismissal was properly denied for failure to show a meritorious cause of action (see Lopez v Imperial Delivery Serv., 282 AD2d 190, 197 [2001], lv dismissed 96 NY2d 937 [2001]; Polir Constr. v Etingin, 297 AD2d 509, 511-512 [2002]). Concur — Nardelli,' J.P., Andrias, Saxe, Williams and Friedman, JJ.